03/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: OP 20-0142


                                       OP 20-0142


DANIEL GERARD LACEY,

              Petitioner,
                                                                       MAR 2 It 2020
       v.                                                          Bowen Greenwood
                                                                          t
                                                                         Eeme   Court
                                                                  °tta
                                                                     ill
                                                                       eo   ontana
THIRTEENTH JUDICIAL DISTRICT,
HON. GREGORY R. TODD,
District Court Judge,
                                                                (..irttGINAL
              Respondent.


      Daniel Gerard Lacey petitions this Court for a writ of supervisory control over the
Thirteenth Judicial District Court, Yellowstone County, and the Honorable Gregory R.
Todd. Lacey seeks relief here because the District court issued an Order denying his writ
of habeas corpus on December 23, 2019, and stated that"Lacey's remedy under a Writ of
Habeas Corpus is not available to him . . ."because "[h]e does not get another bite of the
Habeas apple." Lacey contends that his "Fundamental Constitutional Rights" have been
violated because of this procedural bar. Lacey puts forth that supervisory control is
necessary because he cannot appeal a denial of a habeas corpus petition.
      Supervisory control is an extraordinary remedy. "Supervisory control is appropriate
`when urgency or emergency factors exist making the normal appeal process inadequate,
when the case involves purely legal questions, and when one or more of three enumerated
circumstances exist. M.R. App.P. 14(3)." City ofBillings ex rel. Huertas v. Billings Mun.
Court, 2017 MT 261,¶ 2, 389 Mont. 158, 404 P.3d 709.
       We do not find the existence of urgency or emergency factors, and we conclude that
supervisory control is not warranted because the District Court is not proceeding upon a
mistake of law causing a gross injustice. M. R. App. P. 14(3). Lacey's fundamental
constitutional rights have not been violated nor is the writ of habeas corpus suspended.
       A district court's denial of a petition for writ of habeas corpus in a criminal
       proceeding is not appealable to this Court. Morrison v. Mahoney, 2002 MT
21,¶ 8, 308 Mont. 196, 41 P.3d 320 (citing Coble v. Magone,229 Mont. 45,
       46, 744 P.2d 1244, 1245 (1987), in turn citing In re Hart, 178 Mont. 235,
       583 P.2d 411 (1978)). This is so because a writ of habeas corpus may be
       granted by either a district court or this Court and, as a result, the denial of
       such a writ by a district court is not resjudicata because it does not divest us
       ofjurisdiction to grant a subsequent petition. Morrison,¶ 8(citing Hart, 178
Mont. at 241, 583 P.2d at 414, and § 46-22-202(1), MCA).

Thomas v. Doe, 2011 MT 283,¶ 3, 362 Mont. 454, 266 P.3d 1255. While Lacey may not
be able to appeal the court's decision, he is not precluded frorn seeking habeas corpus relief
with this Court. Accordingly,
       IT IS ORDERED that Lacey's Petition for a Writ of Supervisory Control is
DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to the Honorable Gregory R.
Todd, Thirteenth Judicial District Court; to Terry Halpin, Clerk of District Court,
Yellowstone County, under Cause No. DV-19-1645; to counsel of record; and to Daniel
Gerard Lacey personall .
       DATED this *Z-Lt day of March, 2020.



                                                                Chief Justice




                                                                  Justices